 



Exhibit 10.1
EXCHANGE AGREEMENT
     This Exchange Agreement (this “Agreement”), dated and effective as of
March 31, 2008, is entered into by and among GMAC LLC, a Delaware limited
liability company (“GMAC”), Residential Capital, LLC, a Delaware limited
liability company (“ResCap”), and IB Finance Holding Company, LLC, a Delaware
limited liability Company (“IB Finance”).
     WHEREAS, GMAC is the holder of [650,000] units (the “ResCap Preferred
Units”) of preferred membership interests of ResCap pursuant to the Amended and
Restated Limited Liability Company Agreement of ResCap Capital, LLC, dated as of
March 31, 2008 (the “ResCap Agreement”);
     WHEREAS, IB Finance has a class of preferred membership interests,
consisting of [650,000] units (the “IB Finance Preferred Units”), authorized by
the Amended and Restated Limited Liability Company Agreement of IB Finance
Holding Company, LLC, dated as of March 31, 2008, and none of such units are
issued and outstanding as of the date hereof; and
     WHEREAS, the parties hereto desire to enter into this Agreement to provide
GMAC with the option to elect, at any time after January 1, 2009, subject to the
terms and conditions of this Agreement, to exchange all (but not less than all)
of the ResCap Preferred Units for an equivalent number of IB Finance Preferred
Units on a one-for-one basis (the “Exchange”).
     NOW, THEREFORE, in consideration of the mutual promises contained herein,
it is hereby agreed as follows:
     1. Exchange. At any time after January 1, 2009, GMAC may elect to exchange
all (but not less than all) of its ResCap Preferred Units into an equivalent
number of IB Finance Preferred Units by delivering a written notice (the
“Exchange Notice”) at least 5 business days prior to the effective date of the
Exchange (the “Exchange Date”) specified in such notice to each of ResCap and IB
Finance. The Exchange Notice shall set forth the number of ResCap Preferred
Units then outstanding (the “Outstanding Number”). GMAC’s right to deliver an
Exchange Notice and cause such exchange of its ResCap Preferred Units shall
automatically terminate if a Bankruptcy Proceeding occurs prior to January 1,
2009. For purposes of this Agreement, “Bankruptcy Proceeding” shall mean that
ResCap or any of its significant subsidiaries (as defined in Rule 1-02(w)
of Regulation S-X under the federal securities laws) (i) has voluntarily
initiated proceedings of any nature under the federal Bankruptcy Code, or any
similar state, federal or foreign law for the relief of debtors, (ii) has made a
general assignment for the benefit of creditors, (iii) is the subject of an
involuntary proceeding under the federal Bankruptcy Code, or any similar
federal, state or foreign law for the relief of debtors, or (iv) has had all or
any substantial part of its assets be the subject of attachment or other
judicial seizure.
     2. Exchange Notice. The Exchange Notice shall be delivered to ResCap and IB
Finance at their respective addresses set forth below. The Exchange Notice shall
be deemed to have been duly given if personally delivered or sent by overnight
mail or courier or by facsimile transmission, and shall be deemed received
(i) if sent by overnight mail or courier, when actually

1



--------------------------------------------------------------------------------



 



received, (ii) if sent by facsimile transmission, on the date sent, and (iii) if
delivered by hand, on the date of receipt.
To ResCap:
1 Meridian Crossings
Minneapolis, MN 55423
Attention:                                        
Facsimile:                                        
With a copy to:
Mayer Brown LLP
71 S. Wacker Drive
Chicago, Illinois 60606
Attention: Philip J. Niehoff
                 Brian M. May
Facsimile: 312-701-7711
To IB Finance:
200 Renaissance Center, 12th Floor
Detroit, MI 48265
Attention:                                        
Facsimile:                                        
With a copy to:
Mayer Brown LLP
71 S. Wacker Drive
Chicago, Illinois 60606
Attention: Philip J. Niehoff
                 Brian M. May
Facsimile: 312-701-7711
     3. Conversion. On the Exchange Date, IB Finance will convert the
Outstanding Number of IB Finance common units then held by ResCap into the
Outstanding Number of IB Finance Preferred Units and deliver such units to GMAC
(or such wholly-owned direct or indirect affiliate of GMAC as is specified in
the Exchange Notice) and GMAC (or such other specified person) will become a
member of IB Finance.
     4. Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that, except with the written consent of the other parties, no
assignment of this Agreement or any rights or obligations hereunder, by
operation of law or otherwise, may be made by any party (except that if GMAC
assigns its ResCap Preferred Units to another person as permitted by Section 19
of the

2



--------------------------------------------------------------------------------



 



ResCap Agreement, GMAC may assign its rights and obligations under this
Agreement to that same person).
     5. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof.
     6. Governing Law. This Agreement shall be governed by, and construed under,
the laws of the State of Delaware (without regard to conflict of laws
principles).
     7. Amendment. This Agreement may not be modified, altered, supplemented or
amended except pursuant to a written agreement executed and delivered by all the
parties hereto.
     8. Counterparts. This Agreement may be executed in two or more
counterparts, each of which is deemed to be an original, but all of which
together constitutes one and the same instrument.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby,
has duly executed this Agreement as of the date first written above.

              GMAC LLC
 
       
 
  By:   /s/ Cathy L. Quenneville
 
       
 
      Name: Cathy L. Quenneville
 
      Title: Secretary
 
            RESIDENTIAL CAPITAL, LLC
 
       
 
  By:   /s/ James N. Young
 
       
 
      Name: James N. Young
 
      Title: Chief Financial Officer
 
            IB FINANCE HOLDING COMPANY, LLC
 
       
 
  By:   /s/ Cathy L. Quenneville
 
       
 
      Name: Cathy L. Quenneville
 
      Title: Secretary

4